Citation Nr: 1641286	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left medial ankle surgical scar, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for neuropathy of the calcaneal branch of the posterior tibial nerve, status post excision of left os trigonum, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1984 and again from October 1989 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, an increased rating for left medial ankle surgical scar was denied.  In January 2010, an increased rating for neuropathy of the calcaneal branch of the posterior tibial nerve, status post excision of left os trigonum was denied.  The Veteran disagreed with the ratings provided, and the current appeal ensued.  

The Veteran testified at a Board videoconference hearing in September 2015.  A transcript of that hearing is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) claims folder.  

The Board remanded the instant claims in November 2015 for further development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran claims that his left medial ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve are more severe than the current evaluations reflect.  During the Veteran's September 2015 videoconference hearing, he stated that both of these disabilities had worsened since his last VA examination.  He also stated that he did not believe that the ratings he has received for these disabilities were adequate, as evidenced by his ability to receive Vocational Rehabilitation, and should be considered on an extraschedular basis.  

Unfortunately, this appeal must be remanded again to obtain supplemental VA examinations to ensure that compliance is made with the Board's November 2015 remand directives.  In November 2015, the Board remanded the claims to the AOJ to schedule the Veteran for appropriate VA examinations to determine the current severity of the Veteran's left medial ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve.  The Veteran's claims folder (VBMS) was to be made available to the examiner for review of the case, and the examination reports were to include discussion of the Veteran's documented medical history and lay statements.  

This did not occur.  The Veteran underwent both a neurology/peripheral nerve examination and a dermatology scar examination.  The examiner indicated that she did not review the VBMS/claims file.  The examiner indicated that only the service treatment records (STRs) were reviewed.  This was not compliant with the November 2015 Board directives.  

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for further examinations by the VA examiner who performed the peripheral nerves and scars examinations in January 2016.  If the VA examiner is no longer available, another qualified examiner or examiners should be asked to examine the Veteran.  The complete claims file as contained in the electronic record (VBMS/Virtual VA files) must be reviewed, and the January 2016 VA examiner or other appropriate clinician must indicate in the examination report that such a review was conducted.  

The January 2016 VA examiner, or other reviewing clinician(s), must provide accurate and fully descriptive assessments of all neurological and scar symptoms.  A complete history should be obtained from the Veteran, as it pertains to scar and peripheral neuropathy impairment.  The VA January 2016 examiner or other clinician(s) must comment upon the neuropathy and scar symptoms, as compared to the treatment and VA examinations of these impairments since 2009.  

2.  If any substantially different findings are noted, the AOJ should again refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration of his left medial ankle surgical scar and his neuropathy of the calcaneal branch of the posterior tibial nerve.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

